Citation Nr: 1757527	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  13-21 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for chronic lymphocytic leukemia (CLL), including as secondary to asbestos exposure, radiation exposure or herbicide exposure in service.

2. Entitlement to service connection for heart murmur, including as secondary to asbestos exposure, radiation exposure, or herbicide exposure in service. 

3. Entitlement to service connection for monoclonal gammopathy, including as secondary to asbestos exposure, radiation exposure or herbicide exposure in service. 

4.  Entitlement to annual VA clothing allowance based on wear and tear of clothing due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The May 2010 rating decision denied service connection for CLL, while the October 2011 rating decision denied service connection for heart murmur and monoclonal gammopathy.  The Board notes that in his VA form 9, the Veteran limited his appeal to the claims for service connection for heart murmur, monoclonal gammopathy, and CLL.  Further, while he had requested a hearing before the Board, in March 2014 correspondence, he withdrew his request for a hearing.   

The Veteran testified before a Decision Reviewing Officer in April 2013 and transcript of the hearing is of record. 

An April 2015 administrative decision denied the claim for entitlement to annual VA clothing allowance.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  The issue regarding entitlement to annual VA clothing allowance will be remanded pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).


REMAND

The Board regrets further delay but additional development is necessary before the claims can bed adjudicated. 

The Veteran contends that he was exposed to radiation, asbestos, and herbicides in the military, which caused his CLL, heart murmur, and monoclonal gammopathy.  The Veteran's private medical record reflects diagnosis of CLL, monoclonal gammopathy and heart murmur.  

In asbestos-related claims, VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service or, post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran. See VAOPGCPREC 4-2000 (April 13, 2000), published at 65 Fed Reg. 33,422 (2000); Ashford v. Brown, 10 Vet. App. 120, 123-24   (1997) (finding that VA must follow development procedures specifically applicable to asbestos-related claims).  To date, the requisite development pertaining to asbestos cases has not been performed. Accordingly, the Veteran's asbestos claims must be developed and readjudicated in accordance with the appropriate procedures.

In addition, the claim regarding clothing allowance must be remanded as well. An  April 2015 administrative decision denied the claim and the Veteran filed a notice of disagreement (NOD) against the decision later that same month.  The RO has not issued a Statement of the Case (SOC) in response, and has not acknowledged the Veteran's NOD.  See Manlincon, supra.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue an SOC regarding the issue of entitlement to a clothing allowance

2.  Conduct all evidentiary development deemed necessary to assess the probability of the Veteran's exposure to asbestos, radiation, and agent orange exposure in the military service. Such development should include a determination regarding the extent to which any of his duties and his living quarters would have exposed him to asbestos. All development action, to include all responses, should be documented.

3. After completion of the above, and any additional development (to include VA examinations if deemed warranted), readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




